Case: 14-20417          Document: 00512958721               Page: 1   Date Filed: 03/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                        FILED
                                            No. 14-20417
                                                                                     March 5, 2015
                                                                                     Lyle W. Cayce
                                                                                          Clerk
PEMEX EXPLORACION Y PRODUCCION, Individually and as assignee of
Age Refining, Inc, Flint Hills Resources, LP and Valero Marketing and
Supply Company,

                                                             Plaintiff–Appellant

                        v.

CONOCOPHILLIPS COMPANY; FR MIDSTREAM TRANSPORT, L.P.,
formerly known as TexStar Midstream Transport, L.L.C.; MARATHON
PETROLEUM COMPANY, L.P., formerly known as Marathon Petroleum
Company, L.L.C.; SHELL CHEMICAL, L.P.; SHELL TRADING U.S.
COMPANY, “STUSCO”; SUNOCO PARTNERS MARKETING ;
TERMINALS, L.P.,

                                                             Defendants–Appellees

----------------------------------------------------------
    Consolidated with No. 14-20418

PEMEX EXPLORACION Y PRODUCCION,

                                                             Plaintiff–Appellant

                        v.

BASF CORPORATION; BASF FINA PETROCHEMICALS, L.P.;
RGV ENERGY PARTNERS, L.L.C.,

                                                             Defendants–Appellees
******************************

PEMEX EXPLORACION Y PRODUCCION,

                                                             Plaintiff–Appellant
     Case: 14-20417       Document: 00512958721        Page: 2    Date Filed: 03/05/2015



                           No. 14-20417; cons. w/ 14-20418


                     v.

F&M TRANSPORTATION, INC.; JEFF KIRBY; SUPERIOR CRUDE
GATHERING, INCORPORATED,

                                                 Defendants–Appellees




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             U.S.D.C. 4:12-CV-1081


Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       The Court has carefully considered these consolidated appeals in light of
the briefs, oral arguments, and pertinent portions of the record—including the
extensive and thorough opinions of the district court. For essentially the
reasons articulated by the district court, we find no reversible error and
AFFIRM.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2